DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 13, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1 and 16 are amended changing the scope and contents of those claims. Subject matter from dependent claim 16 has been incorporated into independent claim 1.
Response to Arguments
Applicant's arguments filed October 13, 2021 have been fully considered but they are not persuasive. 
Regarding independent claim 1, Applicant argues, “lines 13, 16 and 28 of Erhard fail to teach or describe, inter alia, “wherein the weight assigned to the one or more high-dimensional breast tissue objects is based on the object type.” as recited in claim 1. As such, Erhard does not anticipate claim 1 (Remarks, 9).”
Examiner respectfully disagrees. In addition to the citations recited in prior office actions, Erhard further discloses, “it is proposed to compute a forward projection (FP) using a weighted average function that is implemented by a filter (FL). The filter function (FL) is configured such that the voxels in a slice with maximum sharpness are assigned highest weights (abstract).” Additionally, Erhard further discloses information applicable to weighting by stating, “ The weights are not assigned per hyperplane but are assigned to individual image elements within the hyperplanes (page 2, line 22-23).” It should be noted the individual image elements as recited by Ehrhard, are read as objects (within the image). Thus, an object type here is being read as objects that are sharp versus objects that are not sharp. Erhard notes this further by stating, “thereby avoiding blurring by averaging with structurally less relevant slices (abstract).” This further concludes that the sharp object types are the relevant types, whereas the less sharp objects are less relevant. Finally, Erhard discloses, “The weighting function is set up so that regions within slice(s) with maximum sharpness or "edginess" (or sharpness/edginess higher than a user definable threshold) are assigned highest weight within the respective slice or even across all slices (page 9, line 8).” Thus, Erhard does disclose wherein the weight assigned to the one or more high-dimensional breast tissue objects is based on the object type.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13, 16-17, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/207080 to Erhard et al. (hereinafter Erhard).
Regarding independent claim 1, Erhard discloses a method for processing breast tissue image data, comprising (Page 4, line 7, “The main application of the proposed method (but by no way restricted thereto) is screening and diagnosis in X-ray mammography.”):
(page 5, line 6, “of a patient whose breast BR is to be imaged;” page 7, line 10, “The slice images SL may also be stored in a database DB or otherwise post-processed.”) to generate a high-dimensional object grid depicting one or more high-dimensional breast tissue objects in the patient's breast tissue (Page 7, line 28, “synthesizer VS that allows to computationally synthesize the desired 2D projection view S from the available T tomosynthesis block;” Page 11, line 8, “geometry-matched grid or coordinate system” is construed as high-dimensional object grid i.e., 3D object grid) found across one or more image slices of the image data set (page 7, line 3, “"Reconstruction" means solving for the tissue densities u in the respective x,y plane (for each z);” being that there is a z direction, it is inherent there are multiple directions, and the tissue spans multiple depths (slices));
determining a confidence or probability of each of the one or more high-dimensional breast tissue objects depicted in the high-dimensional object grid (Page 11, line 8, “geometry-matched grid or coordinate system;” page 12, line 15, “Depending on the level of confidence of a given voxel, the weight is assigned accordingly: a high confidence will attract a higher weight whereas a low confidence a correspondingly lower weight”); and
generating a synthesized image comprising a lower-dimensional format version of the one or more high-dimensional breast tissue objects (page 7, line 28, “synthesizer VS that allows to computationally synthesize the desired 2D projection view S from the available T tomosynthesis block.”) depicted in the high-dimensional object grid based at least in part upon the confidence or probability of the one or more high-dimensional breast tissue objects (page 12, line 12, “The matched voxels may constitute suspicious shapes that are indicative to lesions spiculated masses etc.” … “it is then decided whether or not a given voxel does form part of such a suspicious shape structure. Depending on the level of confidence of a given voxel, the weight is assigned accordingly; page 2, lines 12-18, “In one embodiment, N=3, k=l and, in particular, according to one embodiment, the image volume is a 3D tomosynthesis volume with the slices forming the various 2D hyperplanes and the projection image to be formed (synthesized) is a synthetic mammogram. According to the proposed method, the image element with the lower weight assigned is still used in the respective projection operation. This allows the projection image to account for instance to different distributions of image element values within the various hyperplanes in the volume.”),wherein the confidence or probability (page 12, line 13, “Measured … level of confidence, it is then decided whether or not a given voxel does form part of such a suspicious shape structure”) is determined based at least in part on a weight assigned to each of the one or more high-dimensional breast tissue objects (page 12, line 28, “filter module FL acts to assign information content weight substantially to all voxels in the volume”), and wherein the weight assigned to the one or more high-dimensional breast tissue objects is based on the object type (abstract, “it is proposed to compute a forward projection (FP) using a weighted average function that is implemented by a filter (FL). The filter function (FL) is confused sure that the voxels in a slide with maximum sharpness are assigned highest weights thereby avoiding blurring by averaging with structurally less relevant slices”).
Regarding dependent claim 2, Erhard discloses generating the image data set including the plurality of image slices that collectively depict the patient's breast tissue (page 7, line 13, “The collection of slices SLj together form a volumetric image data set T indicative of the examination region.”), wherein the high-dimensional object grid is generated based at least in part on the plurality of image slices (page 7, line 28, “synthesizer VS that allows to computationally synthesize the desired 2D projection view S from the available T tomosynthesis block;” page 8, line 17, “The requested projection direction p defines a projection hyper plane HP, in this simple case defines a 2D plane, onto which the desired synthesized mammogram S is to be (mathematically) projected.”).
Regarding dependent claim 3, Erhard discloses wherein generating the synthesized image comprising the lower- dimensional format version of the one or more high-dimensional breast tissue objects includes modifying one or more aspects of at least one of the one or more high-dimensional breast tissue objects based at least in part on its respective determined confidence or probability (page 9, line 27, “The synthetic mammogram S computed is in accord with the proposed method from a 3D weighted average of the reconstructed 3D volume T by applying a weighted projection to the 3D weighted volume T”, page 12, line 14, “Depending on the level of confidence of a given voxel, the
weight is assigned accordingly: a high confidence will attract a higher weight whereas a low confidence a correspondingly lower weight.”).
	Regarding dependent claim 4, Erhard discloses wherein the lower-dimensional format version of the one or more high-dimensional breast tissue objects (page 7, line 28, “synthesizer VS that allows to computationally synthesize the desired 2D projection view S from the available T tomosynthesis block”) is based at least in part on an intra-object combination (Page 8, line 27, “most structures are sharply represented in only one or two slices of the volume but quickly blur or fade when moving towards the adjacent slices,” figure 4A).
Regarding dependent claim 5, Erhard discloses wherein the lower- dimensional format version of the one or more high-dimensional breast tissue objects (page 7, line 28, “synthesizer VS that allows to computationally synthesize the desired 2D projection view S from the available T tomosynthesis block.”) is based at least in part on an inter-object combination (page 9, line 14, “This ensures that sharp structures and edges in the tomosynthesis volume T are retained or preserved, substantially without blurring because by averaging with irrelevant slices or hiding it behind other, brighter structures”, figure 4B).
Regarding dependent claim 6, Erhard discloses wherein the lower- dimensional format version of the one or more high-dimensional breast tissue objects is based at (object: Page 3, line 11, “According to one embodiment the computation of the weights comprises the computation of a magnitude of a gradient of the at least two image elements or of image elements in the respective neighborhoods of the two image elements.” Background: page 3, line 29, “According to one embodiment the weighted projecting operation includes a forward-projection across the volume T” It is inherent to the volume T, that there is a background in addition to the objects noted.). 
Regarding dependent claim 7, Erhard discloses further comprising displaying (figure 1, element M (monitor)) the synthesized image comprising the lower-dimensional format version of the one or more high-dimensional objects (page 7, line 17, “On occasion the user may be desirous to have a projection view or image ("mammogram") of the complete breast BR similar to a conventional 2D mammogram which summarizes or consolidates the image information of the T tomosynthesis block into a single 2D image to help the user navigating the T volume which is more difficult and time-consuming than in a lower, 2D space”).
Regarding dependent claim 8, Erhard discloses wherein the high- dimensional object grid comprises one or more high-dimensional breast tissue objects that depict normal and/or abnormal breast tissue structures (page 4, line 8, “screening and diagnosis in X-ray mammography.” Screening implies suspected normal tissue, being imaged for abnormal tissue in order to diagnose).
(page 7, line 13, “The collection of slices SLj together form a volumetric image data set T indicative of the examination region.” If the disclosed examination region included such normal structures, it is inherent that the structures would appear in the data set).
Regarding dependent claim 10, Erhard discloses wherein each of the one or more high-dimensional breast tissue objects is associated with a respective set of attributes, each attribute representing a characteristic of the breast tissue structure depicted by the high-dimensional breast tissue respective object (page 12, line 8, “operation is based on a library of features or templates such as different shapes of different sizes for different types of lesions, degrees of calcifications or, in other than mammography contexts, on shape footprints of certain organs of interest such as vessels or brain structures, etc”).
Regarding dependent claim 11, Erhard discloses wherein the set of attributes collectively represent one or more of a location, a size, a shape, and a morphology of the respective breast tissue structure depicted by the high-dimensional breast tissue object (size and shape: page 12, line 8, “operation is based on a library of features or templates such as different shapes of different sizes for different types of lesions, degrees of calcifications or, in other than mammography contexts, on shape footprints of certain organs of interest such as vessels or brain structures, etc”).
Regarding dependent claim 12, Erhard discloses wherein the one or more high-dimensional breast tissue objects include one or more high-dimensional breast tissue objects corresponding to a first object type, and one or more high-dimensional breast tissue objects corresponding to a second object type (page 7, line 11, “diagnostically relevant structures such as micro-calcifications or tissue abnormities can be identified.”).
Regarding dependent claim 13, Erhard discloses wherein the first object type corresponds to abnormal breast lesions including micro-calcifications (page 7, line 12, “diagnostically relevant structures such as micro-calcifications or tissue abnormities can be identified.”) and masses (page 12, line 12, “ The matched voxels may constitute suspicious shapes that are indicative to lesions spiculated masses etc”), and the second object type corresponds to normal breast structures including nipples, pectoral muscles, and breast parenchymal tissues (Page 7, line 13, “The collection of slices SLj together form a volumetric image data set T indicative of the examination region.” If the examination region included such normal structures, it would be implied that the structures would appear in the data set).
Regarding dependent claim 16, Erhard discloses wherein a weight assigned to objects of the first object type is greater than a weight assigned to objects of the  (page 12, line 16, “a high confidence will attract a higher weight whereas a low confidence a correspondingly lower weight”). 
Regarding dependent claim 17, Erhard discloses wherein generating the synthesized image comprising the lower-dimensional format version of the respective one or more high-dimensional breast tissue objects (abstract, “A method and related apparatus (VS) for synthetic projection images, in particular synthetic 2D mammograms (S) formed from a 3D image volume T made up of slices (SL)”) includes modifying one or more aspects of at least one of the one or more high-dimensional breast tissue objects to thereby emphasize high-dimensional breast tissue objects corresponding to the first object type over high-dimensional breast tissue objects corresponding to the second object type (Page 8, line 24, “voxels with higher information content (for instance a high edge measure) are emphasized or given more weight in the synthetic image S.”).
Regarding dependent claim 22, Erhard discloses wherein data of the high- dimensional object grid and the one or more high-dimensional breast tissue objects comprises data of a dimension equal to or higher than three-dimensional data (page 3, line 32, “According to one embodiment the image volume is a dynamic “4D” volume).
Regarding dependent claim 23, Erhard discloses wherein the image data set comprises three-dimensional tomosynthesis reconstruction slice data, and the synthesized image comprises two-dimensional synthesized image data (page 7, line 17, “On occasion the user may be desirous to have a projection view or image ("mammogram") of the complete breast BR similar to a conventional 2D mammogram which summarizes or consolidates the image information of the T tomosynthesis block into a single 2D image”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Erhard as applied to claim 1 above, and further in view of U.S. Publication No. 2013/0059758 to Haick et al. (hereinafter Haick).
Regarding dependent claim 14, Erhard fails to explicitly disclose using a pattern recognition method for each of the first and second object types to determine whether one or both object types are present in the image data set that depicts the patient's breast tissue. 
Haick discloses using a pattern recognition method (paragraph 0013, “a pattern recognition algorithm) for each of the first and second object types to determine whether one or both object types are present in the image data set that depicts the patient's breast tissue (paragraph 0054, “The method, according to the principles of the present invention is designed for detecting volatile organic compounds (VOCs) indicative of benign or malignant tumors using a system comprising at least one sensor and a learning and pattern recognition algorithm.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Erhard with Haick in order to allow for improved detecting and grading of benign and malignant tumors (abstract).
Regarding dependent claim 15, Erhard fails to explicitly disclose wherein the pattern recognition method utilizes one or more machine learning algorithms.
Haick discloses wherein the pattern recognition method (paragraph 0013, “a pattern recognition algorithm) utilizes one or more machine learning algorithms (paragraph 0034, “In various embodiments, the learning and pattern recognition analyzer utilizes an algorithm selected from artificial neural networks, multi-layer perception (MLP), generalized regression neural network (GRNN), fuzzy inference systems (FIS), self-organizing map (SOM), radial bias function (RBF), genetic algorithms (GAS), neuro-fuzzy systems (NFS), adaptive resonance theory (ART) and statistical algorithms including, but not limited to, principal component analysis (PeA), partial least squares (PLS), multiple linear regression (MLR), principal component regression (PeR), discriminant function analysis (DFA) including linear discriminant analysis (LDA), and cluster analysis including nearest neighbor.”). 
(paragraph 0013).

Claims 18, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Erhard as applied to claim 1 above, and further in view of WO 2013/123091 to Chen et al. (hereinafter Chen).
Regarding dependent claim 18, Erhard fails to explicitly disclose determining whether the one or more high-dimensional breast tissue objects are likely to overlap in the displayed synthesized image.
Chen discloses determining whether the one or more high-dimensional breast tissue objects are likely to overlap in the displayed synthesized image (page 3, line 27, “objects or regions of interest having the same or overlapping X,Y coordinate locations”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Erhard with Chen in order to take into account overlapping objects in order to show only the most clinically important data (page 3, line 28).
Regarding dependent claim 19, Erhard fails to explicitly disclose if it is determined that the one or more high-dimensional breast tissue objects are likely to 
Chen discloses if it is determined that the one or more high-dimensional breast tissue objects are likely to overlap on the synthesized image, modifying features of the overlapping high-dimensional breast tissue objects such that one or more most clinically significant features of the overlapping high-dimensional breast tissue objects are displayed (page 3, line 25, “In a preferred variation of this embodiment, an identified object or region of interest in a given image has priority for importation into the merged image over any other identified objects or regions of interest having the same or overlapping X,Y coordinate locations in other image slices based upon a predefined priority scheme, e.g., to reflect the relative clinical importance of the various possible tissue structures”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Erhard with Chen in order to take into account overlapping objects, in order to show only the most clinically important data (page 3, line 28).
Regarding dependent claim 20, Erhard fails to explicitly disclose if it is determined that the one or more high-dimensional breast tissue objects are likely to overlap on the synthesized image, displaying only the high-dimensional breast tissue object assigned the highest weight.
(page 3, line 27, “objects or regions of interest having the same or overlapping X,Y coordinate locations”), displaying only the high-dimensional breast tissue object assigned the highest weight (page 3, line 25, “In a preferred variation of this embodiment, an identified object or region of interest in a given image has priority for importation into the merged image over any other identified objects or regions of interest having the same or overlapping X,Y coordinate locations in other image slices based upon a predefined priority scheme, e.g., to reflect the relative clinical importance of the various possible tissue structures.” A predefined priority scheme, could be defined as a highest weight scheme).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Erhard to adjust the image in a manner allowing for the most clinically important data (page 3, line 29) to be shown to a user (abstract).
Regarding dependent claim 21, Erhard fails to explicitly disclose if it determined that the one or more high-dimensional breast tissue objects are likely to overlap:
determining a difference in assigned weight of each of the one or more high- dimensional breast tissue objects likely to overlap in the synthesized image, and
if the determined difference is lower than a threshold value, displaying the one or more high-dimensional breast tissue objects likely to overlap in the synthesized image, wherein the modification of the features of the one or more high-dimensional 
Chen discloses if it determined that the one or more high-dimensional breast tissue objects are likely to overlap (page 3, line 27, “objects or regions of interest having the same or overlapping X,Y coordinate locations”):
determining a difference in assigned weight of each of the one or more high- dimensional breast tissue objects likely to overlap in the synthesized image (page 13, line 18, “having the highest weight is displayed” In order to find a value that is the highest, it is implied that there are other values which are not the highest, and thus different values), and
if the determined difference is lower than a threshold value, displaying the one or more high-dimensional breast tissue objects likely to overlap in the synthesized iamge, wherein the modification of the features of the one or more high-dimensional breast tissue objects pertains to emphasizing at least a portion of the high-dimensional object assigned the higher weight relative to the high-dimensional breast tissue object assigned the lower weight (page 11, line 20, “As discussed above, the image with the most desirable display data may be an image with a highest pixel value, a lowest pixel value, or which has been assigned a threshold value or weight based on the application of a CAD algorithm to the image. When the image with the most desirable display data for that region is identified, the pixels of that region are copied over to the corresponding region of the merged image.” A predetermined priority scheme could be based off of thresholding and weight differences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Erhard to adjust the image in a manner allowing for the most clinically important data (page 3, line 29) to be shown to a user (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                         /VU LE/Supervisory Patent Examiner, Art Unit 2668